     Case 1:20-cv-00146-DAD-BAM Document 20 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, Jr.,                                 No. 1:20-cv-00146-NONE-BAM (PC)
12                        Plaintiff,                     ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
13            v.                                         FEE AND FAILURE TO OBEY COURT
                                                         ORDER
14    KVSP ADA #1824 PANEL(S), et al.,
                                                         (Doc. No. 9)
15                        Defendants.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on January 29, 2020.

19          On February 3, 2020, the assigned Magistrate Judge issued findings and recommendations

20   recommending that plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

21   U.S.C. § 1915(g) and that plaintiff be required to pay the $400.00 filing fee in full to proceed with

22   this action. (Doc. No. 7.) Plaintiff filed objections on February 14, 2020. (Doc. No. 8.) On

23   February 19, 2020, the undersigned adopted the findings and recommendations in full and

24   ordered plaintiff to pay the $400.00 filing fee within twenty-one days. (Doc. No. 9). In that

25   order, plaintiff was also warned that if he failed to pay the filing fee within the specified time, the

26   action would be dismissed. (Id. at 2.)

27          Pursuant to plaintiff’s notices of change of address filed February 28, 2020, (Doc. Nos.

28   13, 14), the court re-served the order adopting the findings and recommendations on March 2,
                                                         1
     Case 1:20-cv-00146-DAD-BAM Document 20 Filed 04/15/20 Page 2 of 2

 1   2020. The deadline for plaintiff to pay the filing fee was thus extended to March 26, 2020.

 2           The extended deadline to pay the filing fee has expired, and plaintiff has failed to comply

 3   with the court’s order. Meanwhile, Plaintiff has filed numerous frivolous motions, (Doc. Nos. 10,

 4   12, 16, 18), none of which indicate that he intends to pay the filing fee as required to proceed with

 5   this action.

 6           Because plaintiff has failed to obey the court’s order to pay the appropriate filing fee, this

 7   case cannot proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258,

 8   1260–61 (9th Cir. 1992).

 9                                                 ORDER

10           Based on the foregoing, this action is HEREBY DISMISSED, without prejudice, for

11   Plaintiff’s failure to comply with the Court’s order of February 19, 2020, (Doc. No. 9), and his

12   failure to pay the filing fee. The Clerk of the Court is directed to terminate all pending motions

13   and deadlines and close this action.

14
     IT IS SO ORDERED.
15

16       Dated:     April 14, 2020
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
